NO.      /tso-rt

                              IN THE

            COURT OF CRIMINAL APPEALS OF TEXAS




                       DENNIS R. COOK,
                                             Petitioner
                                 v.




                    THE STATE OF TEXAS,
                                              Respondent


      PETITION FOR DISCRETIONARY REVIEW


               Petition in Case No. 07-14-00149-CR,
                    from the Court Of Appeals
                  for the Seventh Judicial District
                          Amarillo, Texas



                                            Dennis R. Cook
                                            Pro Se Petitioner
                                            4341 Red Oak Circle
                                            Midlothian, TX 76065
                                            Phone: (972)775-1571
                                            Fax: (972)296-5402
                                            dennis.cook777@gmail.com
                                            Pro Se Petitioner


Petitioner Waives Oral Argument
«   W   .••?•# %* ^   \f
            IDENTITY OF JUDGE, PARTIES, AND COUNSEL

Trial Level, Cause No. 2012-472,011, The State ofTexas v. Dennis Ray Cook,
In the County Court at Law No. 1, Lubbock County, Texas
before the Honorable Judge Mark Hocker, (Presiding Judge)

PARTIES                                         COUNSEL
A.   Dennis R. Cook, Pro Se Defendant           ProSe
      4341 Red Oak Circle
     Midlothian, TX 76065
      dennis.cook777@gmail.com
      (972)775-1571

B.    The State of Texas                        Tom Brummett
                                                Assistant District Attorney
                                                Lubbock County, Texas
                                                P.O. Box 10536
                                                Lubbock, TX 79408
                                                Phone: (806)775-1100
                                                State Bar No. 24038790


Appellate Level No. 07-14-00149-CR, Dennis Ray Cook v. The State ofTexas,
In the Court of Appeals for the Seventh District of Texas at Amarillo,
before Justices Quinn, C.J., Campbell, and Hancock, JJ.

PARTIES                                         COUNSEL
A.    Dennis R. Cook, Pro Se Appellant          ProSe
      4341 Red Oak Circle
      Midlothian, TX 76065
      dennis.cook777@gmail.com
      (972) 775-1571

B.    The State of Texas                        Jeffrey S. Ford
                                                Assistant District Attorney
                                                P.O. Box 10536
                                                Lubbock, TX 79408
                                                Phone: (806)775-1000
                                                Fax: (806)767-1118
                                                JFord@co.lubbock.tx.us
                                                State Bar No. 24047280
                      TABLE OF CONTENTS


                                                     PAGE
IDENTITY OF JUDGE, PARTIES, AND COUNSEL                     1

TABLE OF CONTENTS                                       3

INDEX OF AUTHORITIES                                     4

STATEMENT REGARDING ORAL ARGUMENT                       5

STATEMENT OF THE CASE                                   5

STATEMENT OF PROCEDURAL HISTORY                         5

QUESTION PRESENTED FOR REVIEW                               7

I.   WHETHER THE COURT ERRED IN HOLDING THAT AN OFFICER'S
     SPECULATION AS TO FUTURE HARM CAN SATISFY THE
     "ENDANGERMENT" REQUIREMENT OF THE PUBLIC
     INTOXICATION STATUTE                                   7


REASONS FOR REVIEW                                          7

ARGUMENT                                                    9

     I.     DUELING INTERPRETATIONS                         9

     II.    THE LAW                                     11

     III.   THE LAW APPLIED TO THIS CASE                16

PRAYER FOR RELIEF                                       19

CERTIFICATE OF SERVICE                                  21

CERTIFICATE OF COMPLIANCE                               23

APPENDIX                                                25

                                3
                         INDEX OF AUTHORITIES


Texas Court of Criminal Appeals Cases

Balli v. State, 530 S.W.2d 123 (Tex. Crim. App. 1975)

Bentley v. State, 535 S.W.2d 651 (Tex. Crim. App. 1976)

Britton v. State, 578 S.W.2d 685 (Tex. Crim. App. 1979)

Davis v. State, 576 S.W.2d 378 (Tex. Crim. App. 1979)

Dickey v. State, 552 S.W.2d 467 (Tex. Crim. App. 1977)

State v. Woodard, 341 S.W.3d 404 (Tex. Crim. App. 2011)

Texas Court of Appeals Cases

Berg v. State, 720 S.W.2d 199 (Tex. App.—Houston [14th Dist] 1986, pet. refd)

Collins v. State, 795 S.W.2d 777 (Tex. App.—Austin 1990, no pet.)

Commander v. State, 748 S.W.2d 270
      (Tex. App.—Houston [14th Dist.] 1988, no pet.)

Simpson v. State, 886 S.W.2d 449 (Tex. App.—Houston [1st Dist.] 1994, pet refd)

Traylor v. State, 642 S.W.2d 250 (Tex. App.—Houston [14th Dist.] 1982, no pet.)

Vasquez v. State, 682 S.W.2d 407 (Tex. App.—Houston [1st Dist.] 1984, no pet.)

State Statutes


Tex. Penal Code § 49.02 (2007)
                  STATEMENT REGARDING ORAL ARGUMENT


      The Petitioner waives oral argument.


                          STATEMENT OF THE CASE



      This Court is being asked to reverse the Seventh Court of Appeals judgment

that the Petitioner was not entitled to suppress evidence on the ground that there

was no probable cause for an arrest.         The relevant issue is whether the

endangerment requirement of the Public Intoxication statute can be satisfied by the

speculation of the arresting officer.


                 STATEMENT OF PROCEDURAL HISTORY


      A panel of the Seventh Court of Appeals affirmed the judgment of the trial

court in a memorandum opinion rendered on October 30, 2014. No motion for

rehearing was filed.
                     QUESTION PRESENTED FOR REVIEW


      WHETHER THE COURT ERRED IN HOLDING THAT AN OFFICER'S

      SPECULATION        AS   TO   FUTURE      HARM      CAN    SATISFY     THE

      "ENDANGERMENT"             REQUIREMENT           OF      THE      PUBLIC

      INTOXICATION STATUTE.




                          REASONS FOR REVIEW


(1)   The Court of Appeals has decided an important question of state or federal

      law that has not been, but should be, settled by the Court of Criminal

      Appeals.

(2)   The Court of Appeals has decided an important question of state or federal

      law in a way that conflicts with the applicable decisions of the Court of

      Criminal Appeals or the Supreme Court of the United States.

(3)   The Court of Appeals has so far departed from the accepted and usual course

      of judicial proceedings, or so far sanctioned such a departure by a lower

      court, as to call for an exercise of the Court of Criminal Appeals' power of

      supervision.
                                    ARGUMENT


      The sole issue in this petition results from the trial court's refusal to grant a

motion to suppress based on a lack of probable cause. It was the Petitioner's

position that while he may have been intoxicated, he did not endanger himself or

others. Because a petition for discretionary review must be as brief as possible,

please consider the following scenario as both a brief introduction and an

encapsulation of this petition in a nutshell.


                      I.     DUELING INTERPRETATIONS



      Two police officers are on patrol in a small Texas municipality when the

town drunk, Kooter, is seen leaving the local bar at closing time. Officer One says,

"I'll bet you ten bucks that Kooter is publically intoxicated again." Officer Two

speaks up, "I'll take your bet, because I happen to know that Kooter got off work

late tonight and didn't have enough time to drink his customary belly-full."


      Kooter exits the bar smelling of booze, his eyes red and watery. He sways

as he begins walking down the middle of the sidewalk to his home at the end of the

block. Just as he gets to his house, Officer One arrests him for Public Intoxication.

Officer Two exclaims, "Hey, that ain't fair! He never did nothing to endanger

himself or others." Smiling, Officer One retorts, "He doesn't have to—the way the

statute is written, all I have to decide is that he may."
      The Texas Penal Code states that a person commits the offense of Public

Intoxication "if the person appears in a public place while intoxicated to the degree

that the person may endanger the person or another." Tex. Penal Code § 49.02

(2007) (emphasis added). It is the unfortunate use of the word "may" in the Public

Intoxication statute that has led many officers, district attorneys, judges, and

indeed appeals court justices to believe that the endangerment requirement can be

satisfied by the sheer speculation of the arresting officer.


      Under this interpretation, if the officer speculates that an individual may

become a potential danger in the future, then the officer has probable cause to

arrest even though the person has done nothing potentially dangerous. In other

words, this interpretation of the statute gives the officer license to predict the

future, and whether the officer decides there is probable cause to arrest depends

upon that officer's speculation. The flaw with this interpretation is that it allows a

person to be arrested for something they have not done, and may never have done.


      The arresting officer in this case testified that this was his interpretation of

the statute. He stated that the Petitioner was a danger to himself or others because

he may choose to walk out into the street or a busy parking lot, while admitting

that he had not yet done so. (RR vol. 1 of 1, pp. 29-31). During closing arguments

of the suppression hearing, the prosecutor argued this interpretation as the proper


                                           10
law the judge should follow in deciding the motion to suppress.1 On appeal to the
Seventh Court of Appeals in Amarillo, the State reiterated this same argument. .


       The Court of Appeals was careful to avoid a direct answer to the question of

whether an officer's speculation could satisfy the endangerment requirement.

Instead, the Court upheld the trial court by writing a "totality of circumstances"

opinion that spliced the Petitioner's level of intoxication with the officer's

speculation.    As a consequence, it is unclear whether the Court accepts the

proposition that an officer's speculation can satisfy the endangerment requirement,

or believes that a totality of circumstances can replace an element of an offense. In

either event, the Petitioner would request that this Court provide direction.


                                     II.    THE LAW



       The Texas Court of Criminal Appeals has ruled time and time again that the

endangerment requirement must actually exist in order to establish probable cause.

It is though the Court strikes the troublesome word "may" from the statute entirely.

In order to establish probable cause to arrest for public intoxication, the statute

"requires the intoxicated person to endanger himselfor herselfor another." State

v. Woodard, 341 S.W.3d 404, 409 (Tex. Crim. App. 2011) (emphasis added). This

1 During closing arguments of the suppression hearing, Assistant District Attorney Mr. Tom
Brummett argued the polar opposite of the law as given by Appellant: "I will take exception to
the argument of the Defense to indicate that there needs to be some immediacy of danger, or in
his words, the situation needs to be inherently dangerous or extremely intoxicated." (RR vol. 1
of 1, pp. 54-55).

                                              11
must be the only legal interpretation of the statute, for to rule otherwise would

allow speculation to serve as evidence in a court of law, and allow every

intoxicated individual to be arrested, (if indicated by the officer's tea leaves).


       In Davis v. State, the appellant was walking alongside a four lane highway in

an industrial area of Houston on which were travelling all kinds of cars, trucks, and

trailer rigs.   576 S.W.2d 378, 381 (Tex. Crim. App. 1979).           "The appellant's

speech was slurred, he was running his words together, he appeared to be 'cotton

mouthed,' he was unsteady on his feet, and leaned against the patrol car." Id.

Though intoxicated, the Court found no potential danger.               "There was no

indication that he was in any way a danger to himself or anyone else. There was no

probable cause for an arrest for public intoxication...." Id. at 382 n.2. The Court

was obviously unwilling to allow the speculation that Davis may wander out into

traffic to serve as the required element of potential danger.

       While it is true that there is a long line of Texas cases finding probable cause

for a warrantless arrest for Public Intoxication, the theme common to all of them is

that they embody two components: (1) a description of the appellant's behavior or

appearance indicating intoxication; and (2) an ongoing potential danger—i.e., a

setting likely to produce imminent harm, usually because the appellant is in a car

or in the street.   SeeBritton v. State, 578 S.W.2d 685, 689 (Tex. Crim. App.

1979) (op. on rehearing) (glassy, bloodshot eyes, incoherent, head bobbing; sitting

                                           12
in car blocking traffic); Dickey v. State, 552 S.W.2d 467, 468 (Tex. Crim. App.

1977) (wobbling, slurred speech, unable to walk without assistance when

awakened; passed out in front seat of car parked on street); Bentley

v. State, 535 S.W.2d 651, 652-53 (Tex. Crim. App. 1976) (strong odor of alcohol,

bloodshot eyes, slurred speech, swaying; while attempting to buy snow chains for

tires at gas station); Balli v. State, 530 S.W.2d 123, 126 (Tex. Crim. App. 1975)

(alcohol on breath, slurred speech, swaying, difficulty walking; walking down

middle of street); Simpson v. State, 886 S.W.2d 449, 455 (Tex. App.—Houston

[1st Dist.] 1994, pet refd) (strong odor of alcohol, bloodshot eyes, slurred speech;

engaged in violent argument in middle of public street).

      There is also a minority line of cases that hold extreme intoxication alone

can provide the necessary element of potential danger. In these cases, although the

appellant was not in an ongoing potentially dangerous setting, (e.g., in the middle

of the street, in a car, or in a busy parking lot), the appellant was in such an

extreme state of intoxication that he or she was incoherent, and/or violent, abusive,

and belligerent.   See Traylor v. State, 642 S.W.2d 250, 250-51 (Tex. App.—

Houston [14th Dist.] 1982, no pet.) (staggering and using abusive language;

refusing to provide identification); Vasquez v. State, 682 S.W.2d 407, 410 (Tex.

App.—Houston [1st Dist.] 1984, no pet.) (heavily intoxicated, belligerent, and

cursing).


                                         13
       But in cases where there is neither an ongoing potential danger, nor extreme

intoxication, the courts consistently say there is no probable cause for arrest.

In Collins v. State, the defendant was confronted by an Officer Burris at a gas

station. 795 S.W.2d 777, 779 n.l, 4 (Tex. App.—Austin 1990, no pet.). Officer

Burris observed that Collins smelled strongly of alcohol; that his eyes were

bloodshot; that his speech was slurred; that he was barefoot and his foot was cut;

that he had an unsteady walk; that he moderately swayed; and that he did not have

full balance. Id. at n.4.


      The Court noted that Collins did not attempt to move toward the street and

that although he seemed confused, he seemed to understand the officer and was

cooperative. Id. The Court reasoned that "[although officer Burris may have

honestly believed Collins could have been a danger to himself, a prudent person

would not have so concluded. . . . Accordingly, officer Burris did not have

probable cause to arrest Collins." Id.         Here, the setting was not potentially

dangerous (not in a car, in the street, or in a parking lot), and the intoxication was

not extreme.


      Commander v. State is a case in which the officer approached the defendant

in the driveway of a private residence. 748 S.W.2d 270, 271-72 (Tex. App.—

Houston [14th Dist.] 1988, no pet.). The officer observed that the defendant was

glassy eyed and smelled of alcohol. Id. The officer also noted that the defendant


                                          14
was unsteady and leaning against a car in the driveway. Id. The Court held the

following: "Unlike the cases cited by the state, appellant was not in any risky or

precarious circumstance from which he needed to be protected. There is no

testimony even intimating a real possibility ofdanger to appellant or to the public."

Id. at 272 (emphasis added).       Once again, the setting was not potentially

dangerous, and the intoxication was not extreme.

             And finally, in Berg v. State, the officer came upon the defendant in

an airport gift shop. 720 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.] 1986,

pet. refd). The officer stated that the defendant had an odor of alcohol, was thick-

tongued, unbalanced, and unsteady on his feet. Id. The state cited several cases

showing probable cause for the arrest, but the Court responded as follows:

             The State cites and we are aware of cases which have affirmed
      public intoxication arrests. E.g., Britton v. State, 578 S.W.2d 685, 689
      (Tex. Crim. App. 1978), cert, denied, 444 U.S. 955, 100 S. Ct. 435, 62
L. Ed. 2d 328 (1979); Dickey v. State, 552 S.W.2d 467 (Tex. Crim.
      App. 1977); Balli v. State, 530 S.W.2d 123 (Tex. Crim. App.1975);
      Bentley v. State, 535 S.W.2d 651 (Tex. Crim. App. 1976); Traylor v.
      State, 642 S.W.2d 250 (Tex. App.—Houston [14th Dist.] 1982, no
      pet.); Vasquez v. State, 682 S.W.2d 407 (Tex. App.—Houston [1st
      Dist.] 1984, no pet.).
             However, these cases deal with circumstances in which the
      intoxicated suspect was obviously in a position to be a danger to
      himself or another—walking down the middle of the street, in a car,
      attempting to purchase tire chains for a car—or was in such an
      extreme state of intoxication that the suspect was incoherent and/or
      staggering and swaying.
             In this case we do not have either situation. Appellant was not
      in a precarious position while waiting in the airport gift shop for his
      flight. Further, there is no testimony or other evidence of extreme or

                                         15
      heavy intoxication. The officers' observations of appellant being
      unbalanced and thick-tongued were not sufficient to allow them to
      conclude appellant was intoxicated to the degree that would justify his
      warrantless arrest for public intoxication.

Id. at 201. Consequently, the Court held that there was no probable cause to arrest

because the setting was not potentially dangerous and the level of intoxication was

not extreme. See id.



                   III.   THE LAW APPLIED TO THIS CASE



      In this case, the Petitioner argued in both the suppression hearing and later to

the Court of Appeals that he State could not establish probable cause under either

the majority or minority line of cases. The State could not establish probable cause

under the majority line of cases because the Petitioner was on the sidewalk where a

pedestrian was supposed to be, and not in the street, parking lot, car, or some other

inherently dangerous setting. (RR vol. 1 of 1, pp. 29-30).

      And the State could not establish probable cause under the minority line of

cases involving extreme intoxication because the only witness at the suppression

hearing, the arresting officer, testified that although the Petitioner was initially

found lying on the sidewalk, he got up within seconds of being asked, provided his

identification when asked, was coherent, spoke in a matter of fact tone, and did not




                                         16
lose his balance or fall down.        (RR vol. 1 of 1, 15, 29-31).         The facts of this case

mirror those cases above that do not find probable cause to arrest.

       Presently, the Public Intoxication statute is often used as punishment rather

than protection.     Because a petition must be brief, the Petitioner will refrain from

presenting the long list of newspaper and magazine articles, blogs, and police

department statistics concerning complaints arising from alleged improper Public

Intoxication arrests.       The statute can be utilized as a weapon because the

interpretation that an officer can speculate on the endangerment requirement has

been allowed to pervade the courts. The Petitioner humbly requests that this Court

of Criminal Appeals grant this petition and provide the lower Texas courts with

direction on how the Public Intoxication statute should properly be interpreted.




2The officer testified that after initially cooperating with officer on every request, the Petitioner
refused to say what had caused him to be found lying on the sidewalk. The officer further
testified that the Petitioner was arrested "within seconds" of exercising the right not to answer
that question. (RR vol. 1 of 1, pp. 17, 28).
3This is especially true when one considers that every individual arrested for Public Intoxication
is taken directly to the drunk tank of the county jail, perhaps the most violent square footage of
any Texas county.

                                                 17
18
                             PRAYER FOR RELIEF



      The Petitioner respectfully prays that this Honorable Court of Criminal

Appeals will grant this Petition for Discretionary Review—the Appellant waives

oral argument. The Petitioner further prays that this Honorable Court of Criminal

Appeals will vacate the Judgment of the court below and will remand this case to

that court with instructions to grant the Petitioner's Motion to Suppress.




Respectfully submitted,




Dennis R. Cook
Pro Se Petitioner
4341 Red Oak Circle
Midlothian, TX 76065
Phone: (972)775-1571
Fax: (972)296-5402
dennis.cook777@gmail.com




                                          19
20
                         CERTIFICATE OF SERVICE



      I do hereby certify that on the 30th day of January, 2015, a true and correct

copy of this Petition for Discretionary Review of Pro Se Petitioner Dennis R. Cook

was forwarded by first class U.S. mail to:


Lubbock County District Attorney's Office
Matthew Powell, Director
P.O. Box 10536
Lubbock, TX 79408


State Prosecuting Attorney
Lisa C. McMinn
P. O. Box 13046
Austin, TX 78711-3046




Dennis R. Cook
Pro Se Petitioner
4341 Red Oak Circle
Midlothian, TX 76065
Phone: (972)775-1571
Fax: (972)296-5402
dennis.cook777@gmail.com

                                         21
22
                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this document was completed using Microsoft Word

software, Times New Roman font, in 14-point type, footnotes in 12-point type. It

contains 2,693 words. This Petition for Discretionary Review complies with the

length requirement of the Texas Court of Criminal Appeals.




 ^A^
Dennis R. Cook
Pro Se Petitioner
4341 Red Oak Circle
Midlothian, TX 76065
Phone: (972)775-1571
Fax: (972)296-5402
dennis.cook777@gmail.com




                                       23
24
                                APPENDIX



Copy of the Seventh Court of Appeals memorandum opinion rendered on October

30, 2014, No. 07-14-00149-CR, Dennis Ray Cook, Appellant v. The State Of

Texas, Appellee.




                                     25
                                  Cotttt of appeal*
                     g>euett$ Mi&ttitt of Cexa* at 3mariUo

                                   No. 07-14-00149-CR



                          DENNIS RAY COOK, APPELLANT

                                           V.


                          THE STATE OF TEXAS, APPELLEE


                      On Appeal from the County Court at Law No. 1
                                 Lubbock County, Texas
             Trial Court No. 2012-472,011, Honorable Mark Hocker, Presiding


                                   October 30,2014

                            MEMORANDUM OPINION

                Before QUINN, CJ., and CAMPBELL and HANCOCK, JJ.


      Appellant Dennis Ray Cook, appearing pro se, appeals his conviction for the

offense of public intoxication and the resulting fine of $50. Through one issue, he

challenges the court's denial of his motion to suppress. We will affirm.


                                       Background


      Appellant was charged via information with the offense of public intoxication. He

filed a "motion to suppress illegal arrest," on which the court held a hearing. Officer
David Babcock with the Texas Tech University Police Department was the only witness

to testify at the hearing.


       His testimony showed Babcock was on duty during a Texas Tech home football

game in November 2011 when he received a dispatch that a Department of Public

Safety trooper had reported a person was "passed out" on the sidewalk. Babcock and

two other officers responded to the location, "on a sidewalk near the north end of Dan

Law Field, near Drive of Champions and the entrance way into the parking lot of Dan

Law Field." When the officers arrived, they found appellant lying on the sidewalk, an

area Babcock testified was a public place.


       Babcock approached appellant, finding him to be disoriented with a "dazed-type

look" and slurred speech. Babcock also smelled a strong odor of alcohol coming from

appellant's breath and body. Appellant's eyes were red, watery, glassy, and bloodshot.

Babcock told the court that once appellant had been helped to his feet, "he was swaying

and appeared to be unbalanced on his feet," and required assistance to walk.


       Babcock testified he saw a cut on the bridge of appellant's nose and a bruise on

his cheek. He said he asked appellant "what happened," but appellant did not want to

answer. When Babcock attempted to question him further, appellant told him he was a

law student, that he knew the law, and that he did not have to answer any questions.

Appellant also told the officer that it was not any of his business and that he knew what

he could say and what he did not have to say. Babcock testified appellant said these

things with an "attitude."
       Babcock placed appellant under arrest, handcuffed him, and placed him in a

police unit to await the EMS van. The officer explained to the court that the medical

responders would determine whether appellant should be taken to the hospital or could

be taken to jail. Appellant was taken to jail.


       During testimony regarding the circumstances that caused him to believe

appellant was then a danger to himself or others, Babcock explained that appellant

could have walked out into the street, walked out in front of a car exiting or entering the

parking lot or been hit by a bus.


       The trial court heard argument and denied the motion to suppress. The case was

heard by a jury in January 2014. Officer Babcock testified as the sole State's witness

during the guilt-innocence phase of trial; appellant testified as the sole defense witness.

The jury found appellant guilty of the offense of public intoxication and punishment was

assessed as noted. This appeal followed.


                                          Analysis


       Through his sole issue on appeal, appellant argues the trial court abused its

discretion in denying his motion to suppress because probable cause did not exist to

arrest him for the offense of public intoxication. Appellant challenges only the

reasonableness of Babcock's conclusion he was, at the time of his arrest, a danger to

himself or others. He does not contest the evidence he was intoxicated or that showing

he was in a public place.
       A trial court's ruling on a motion to suppress is generally reviewed for abuse of

discretion. Tex. Code Crim. Proc. Ann. art. 28.01 (1)(6) (West 2012); Oles v. State, 993
S.W.2d 103, 106 (Tex. Crim. App. 1999). We review a trial court's ruling on a motion to

suppress under the bifurcated standard enunciated in Guzman v. State, 955 S.W.2d 85,

87-88 (Tex. Crim. App. 1997). In a suppression hearing, the trial judge is the sole trier

of fact and judge of the credibility of the witnesses and the weight to be given to their

testimony. Rodriguez v. State, 191 S.W.3d 428, 440 (Tex. App—Corpus Christi 2006,

pet. refd), citing State v. Ballard, 987 S.W.2d 889, 891 (Tex. Crim. App. 1999).


       In reviewing a trial court's ruling on a motion to suppress, we give almost total

deference to the trial court's determination of historical facts and application-of-law-to-

fact questions that turn on credibility and demeanor. Perales v. State, 117 S.W.3d 434,

437 (Tex. App.—Corpus Christi 2003, no pet.). We review de novo application-of-law-to-

fact questions that do not turn on credibility and demeanor. Id. In the absence of explicit

fact findings, we assume that the trial court's ruling is based on implicit fact findings

supported in the record. Perales, 117 S.W.3d at 437; see Carmouche v. State, 10
S.W.3d 323, 332 (Tex. Crim. App. 2000) (recognizing implicit fact findings). We then

review de novo whether the facts, express or implied, are sufficient to provide legal

justification for admitting the complained-of evidence. Garcia v. State, 43 S.W.3d 527,

530 (Tex. Crim. App. 2001).


      A person commits the offense of public intoxication if he appears in a public

place while intoxicated to the degree that he may endanger himself or another. Tex.

Penal Code Ann. § 49.02 (West 2003). The test for whether probable cause exists for a

public intoxication arrest is whether the officer's knowledge at the time of the arrest

                                            4
would warrant a prudent person in believing that a suspect, albeit intoxicated, was in

any way a danger to himself or another person. Rodriguez, 191 S.W.3d at 445-46, citing

Britton v. State, 578 S.W.2d 685, 687 (Tex. Crim. App. [Panel Op.] 1978). Proof of

potential danger to the defendant or others is enough to satisfy the endangerment

requirement for the offense of public intoxication. Riggan v. State, No. 07-09-00227-CR,

2011 Tex. App. LEXIS 5497, at *5-6 (Tex. App.—Amarillo July 19, 2011, pet. refd)

(mem. op., not designated for publication), citing Segura v. State, 826 S.W.2d 178, 184

(Tex. App.—Dallas 1992, pet. refd) (applying former version of public intoxication

statute).


       The existence of probable cause depends on the totality of the circumstances.

Amores v. State, 816 S.W.2d 407, 413 (Tex. Crim. App. 1991). Probable cause for a

warrantless arrest requires that the officer have a reasonable belief that, based on facts

and circumstances within the officer's personal knowledge, or of which the officer has

reasonably trustworthy information, an offense has been committed. Torres v. State,

182 S.W.3d 899, 901 (Tex. Crim. App. 2005). When a court deals with probable cause,

it deals with probabilities. Illinois v. Gates, 462 U.S. 213, 232, 103 S. Ct. 2317, 76 L.Ed

527(1982); Guzman, 955 S.W.2d at 87. A showing of probable cause requires less

evidence than is necessary to support a conviction. Guzman, 955 S.W.2d at 87,

Segura, 826 S.W.2d at 182.


       From Babcock's testimony, the trial court could have determined that the officer

found appellant in an intoxicated and disoriented state lying on the sidewalk, at a
location1 and time of heavy traffic2 associated with a home football game; that appellant
then exhibited wounds to his nose and face, the cause of which were unknown; and that

appellant, when assisted to his feet, was unsteady and swaying. Based on those facts,

the trial court rather clearly could have agreed with Babcock's conclusion that appellant

was in danger of injury from the traffic.3 See Patterson v. State, No. 01-11-00054-CR,
2012 Tex. App. LEXIS 1584, at *11-12 (Tex. App.—Houston [1st Dist.] March 1, 2012,

no pet.) (mem. op., not designated for publication) (rejecting contention similar

testimony was "too speculative" to satisfy danger requirement; collecting cases).


        The suppression hearing testimony gave the trial court evidence on which to

conclude the arresting officer had probable cause to believe appellant was intoxicated in

a public place to the degree he posed a danger to himself or others, and thus was

committing the offense of public intoxication. The court did not abuse its discretion in

denying appellant's motion to suppress.




        1We take judicial notice that Dan Law Field is Texas Tech's baseball field, located about one
block west of its football stadium on the campus. See Tex. R. Evid. 201.

        2 Babcock agreed, on cross-examination, that he considered "the amount of foot traffic and
vehicular traffic on [the adjacent street] to be "unsafe," and agreed he considered "a person
demonstrating the degree of intoxication that [appellant] did at that close proximity to a street with that
much vehicular, including busses, and pedestrian traffic in danger."
        3
          Indeed, we think Babcock's testimonythat appellant was in danger of being hit by a car or bus
in the adjacent street and parking lot entrance provided only a partial list of apparent dangers to himself
and others from appellant's circumstances. A person lying on the sidewalk in an area of such heavy
pedestrian traffic is at risk of being stepped on or stumbled over by passing pedestrians.
                                        Conclusion



         We resolve appellant's sole issue against him and affirm the judgment of the trial

court.




                                                 James T. Campbell
                                                       Justice




 Do not publish.